 Case 2:18-cv-04003-SMB Document 33 Filed 12/10/18 Page 1 of 6



Jason Lee Van Dyke
108 Durango Drive
Crossroads, TX 76227
P - (469) 964-5347
F - (972) 421-1830
E - jason@vandykelawfirm.com

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ARIZONA
                             PHOENIX DIVISION

JASON LEE VAN DYKE                              §
     Plaintiff,                                 §
                                                §
v.                                              §      Case No. CV-18-4003-PHX-JJT
                                                §
THOMAS CHRISTOPHER RETZLAFF                     §
    Defendant.                                  §

         PLAINTIFF/COUNTER-DEFENDANT'S ORIGINAL ANSWER

      Plaintiff, Jason Lee Van Dyke ("Van Dyke"), file this original answer to

 Defendant's Counterclaim. By way of an introduction, Van Dyke states that he has no

 desire to continue litigating against Defendant and is filing this answer only because

 the law requires it.

                                       DENIALS

 1.   Defendant has failed to number any of the paragraphs of his answer and

      counterclaim which, for the most part, contain nothing but irrelevant personal

      attacks directed at Van Dyke and the types of sanctionable allegations that are

      typical of Defendant in this and other cases. Van Dyke denies all of the

      allegations made in sections A (admissions and denials) and B (defenses and

      affirmative defenses) to Defendant's Answer (ECF 30).

                                                                                 Page 1 of 6
 Case 2:18-cv-04003-SMB Document 33 Filed 12/10/18 Page 2 of 6



                           JURISDICTION AND VENUE

 2.   Van Dyke denies that this Court has jurisdiction over the subject matter of this

      case under 28 U.S.C. § 1332(a).

                                  COUNTERCLAIM

3.    Van Dyke denies being liable to Retzlaff for intentional infliction of emotional

      distress.

4.    Van Dyke denies targeted internet harassment of Thomas Retzlaff.

5.    Van Dyke denies targeted internet harassment of Brittany Retzlaff and further

      denies ever having contact with Brittany Retzlaff

6.    Van Dyke denies death threats to Thomas Retzlaff. Van Dyke admits that such

      threats were made to "Dean Anderson" who is a fictitious person and not a party to

      this case.

7.    Van Dyke denies death threats against Brittany Retzlaff and further denies ever

      having contact with Brittany Retzlaff.

8.    Van Dyke denies "swatting" attempts at Thomas Retzlaff. Van Dyke admits to

      making multiple reports to law enforcement against Thomas Retzlaff for

      unlawful harassment, felony stalking, and the unlawful use and possession of Van

      Dyke's personal identifying information.

9.    Van Dyke denies any "swatting" attempts at Brittany Retzlaff and further denies

      ever having contact with Brittany Retzlaff.




                                                                               Page 2 of 6
 Case 2:18-cv-04003-SMB Document 33 Filed 12/10/18 Page 3 of 6



10.   Van Dyke denies the existence of any conspiracy with James McGibney. Van

      Dyke is without personal knowledge of the other allegations made against

      McGibney in Retzlaff's counterclaim. Van Dyke admits that he has contacted

      James McGibney concerning Thomas Retzlaff.

11.   Van Dyke denies the existence of any conspiracy with Philip Klein and denies ever

      having worked with or collaborated with Phillip Klein.

12.   Van Dyke denies the existence of any conspiracy with Jason "Jay" Liederman and

      denies ever having worked with or collaborated with Jason "Jay" Liederman.

13.   Van Dyke denies the existence of any conspiracy with John Morgan. Van Dyke

      admits to contacting John Morgan concerning Thomas Retzlaff.

14.   Van Dyke denies the existence of any conspiracy with Gavin McInnes. Van Dyke

      denies that the Proud Boys is a white supremacist group. Van Dyke denies that he

      has had any contact with Gavin McInnes concerning Thomas Retzlaff except to

      warn him about ongoing harassment of Van Dyke and his clients by Thomas

      Retzlaff.

15.   Van Dyke denies the existence of any conspiracy between himself and any

      members of any person in a position of leadership within the Proud Boys

      including, but not limited to, the persons named in Defendant's counterclaim.

16.   Van Dyke denies that his conduct was extreme and outrageous.

17.   Van Dyke denies that this action was designed to chill Thomas Retzlaff's free

      speech rights. Van Dyke further denies that Thomas Retzlaff has a First

      Amendment right to unlawfully harass and commit multiple acts of felony stalking
                                                                                Page 3 of 6
 Case 2:18-cv-04003-SMB Document 33 Filed 12/10/18 Page 4 of 6



      against Van Dyke, members of Van Dyke's family, Van Dyke's friends, Van

      Dyke's associates, and clients of Van Dyke's law practice.

18.   Van Dyke denies that any of his actions caused emotional distress to Thomas

      Retzlaff - a convicted felon, a known pedophile, and a notorious sociopath,

      incapable of empathy or rational human emotion. Thomas Retzlaff would have

      stopped unlawfully harassing and feloniously stalking Van Dyke long ago if doing

      so actually caused him such emotional distress.

19.   Van Dyke denies being the leader of a domestic terrorist group. Van Dyke further

      denies being a member of any group responsible for "violence all across the

      country, resulting in the deaths of several people, countless injuries, and

      property damage"

20.   Van Dyke denies that Thomas Retzlaff is scared of Van Dyke. Thomas

      Retzlaff is a convicted felon, a known pedophile, and a notorious sociopath,

      incapable of empathy or rational human emotion. Thomas Retzlaff would have

      stopped unlawfully harassing and feloniously stalking Van Dyke long ago if doing

      so actually caused him such fear.

21.   Van Dyke admits that Defendant's counterclaim arises out of the same transaction

      or occurrence as Plaintiff's claims. To wit, the transaction or occurrence

      referenced is the ongoing unlawful harassment and felony stalking of Van Dyke by

      Thomas Retzlaff.

22.   Van Dyke denies that this case is not the subject of a pending case in another

      court. This claim relates or pertains specifically to Cause No. 3:18-cv-00247,
                                                                                   Page 4 of 6
 Case 2:18-cv-04003-SMB Document 33 Filed 12/10/18 Page 5 of 6



      styled Jason Lee Van Dyke v. Thomas Christopher Retzlaff in the U.S. District

      Court in and for the Eastern District of Texas.

23.   Van Dyke admits that Thomas Retzlaff's "counterclaim" is logically related to the

      claims he has asserted for an injunction against harassment. Specifically, both

      claims relate or pertain to Retzlaff's ongoing unlawful harassment and felony

      stalking of Van Dyke.

24.   Van Dyke denies that Thomas Retzlaff has suffered any damages. Plaintiff is the

      only party who has been damaged in this case and any assertions by Retzlaff to the

      contrary are absurd on their face. Van Dyke alleges that Thomas Retzlaff's

      counterclaim is a factually groundless sham that he is using to perpetuate a fraud

      on this Court with respect to the question of subject matter jurisdiction.

                                        PRAYER

25.   The counterclaim filed by Thomas Retzlaff in this case is legally and factually

      groundless. It violates Rule 11 of the Federal Rules of Civil Procedure on its face.

      In any event, this Court lacks subject matter jurisdiction over Plaintiff's claims and

      Defendant's counterclaims. Plaintiff prays that Defendant's counterclaim be

      dismissed with prejudice and the Defendant be sanctioned for his frivolous filings

      in this case in such a manner as this Court deems just and appropriate under the

      circumstances.

                                               Respectfully submitted,




                                                                                   Page 5 of 6
 Case 2:18-cv-04003-SMB Document 33 Filed 12/10/18 Page 6 of 6



                                                /s/ Jason Lee Van Dyke
                                                Jason L. Van Dyke
                                                108 Durango Drive
                                                Crossroads, TX 76227
                                                P – (469) 964-5346
                                                F – (972) 421-1830
                                                Email: jason@vandykelawfirm.com

                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Thomas
Retzlaff, Defendant.

                                                  /s/ Jason Lee Van Dyke
                                                  JASON LEE VAN DYKE




                                                                                  Page 6 of 6
